Citation Nr: 1332299	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis, left hip.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis, right hip.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of L2 to S2 with spondylosis.

4.  Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis.  

5.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected disabilities.  

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis.  

8.  Entitlement to service connection for bilateral ulnar neuropathy, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis.  

WITNESSES AT HEARING ON APPEAL

The Veteran, J.A., and A.E.

REPRESENTATION

Appellant represented by: Michael R. Viterna, attorney

ATTORNEY FOR THE BOARD

J.M. Seay, Counsel
INTRODUCTION

The Veteran had active service from August 1976 to December 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Historically, the Veteran was represented by the American Legion.  In 2009, he revoked the representation in favor of a private attorney, as shown by the submission of a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  By a written letter dated in April 2012, the Veteran's private attorney withdrew his representation of the Veteran, and provided indication of written notice to the Veteran in this regard.  At his August 2011 video hearing, the Veteran indicated that he wished to proceed pro se.  See 38 C.F.R. § 14.631(f) (2013) (stating that a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).

The Veteran has claimed that he is unemployable due to his service-connected degenerative disc disease of L2 to S2 with spondylosis.  The RO separately adjudicated and denied the issue of entitlement to a TDIU in an August 2013 rating decision.  At this time, the claims file does not indicate that the Veteran has expressed a desire to appeal the decision regarding the denial of entitlement to a TDIU.  Therefore, the issue is not on appeal.  See Rice, at 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

In several statements and during his video hearing, the Veteran alleged that VA committed medical malpractice during his treatment at VA facilities and raised the issue of entitlement to service connection for seizures, neurological disabilities, and PTSD including as pursuant to 38 U.S.C.A. § 1151.  He has also complained about symptoms of his service-connected depression.  The issues of entitlement to an increased evaluation for depression and service connection for seizures, neurological disabilities, and PTSD, to include as a result of VA treatment, pursuant to 38 U.S.C.A. § 1151 have not been adjudicated by the agency of original jurisdiction (AOJ) and are therefore REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

First, the Veteran stated that he has received treatment at VA facilities for his disabilities.  The claims file contains VA treatment records from the Battle Creek VA Medical Center (VAMC) dated from July 2005 to June 2008.  The claims file also contains VA treatment records submitted by the Veteran's prior representative.  The records contain "consult requests" dated from 2007 to 2009 from the Ann Arbor VAMC (printed in September 2009) and consult requests, radiology reports, and an August 2008 mental disorders VA examination report from the Battle Creek VAMC (printed in August 2009).  However, it is not clear that the VA treatment records included in the claims file are a complete representation of the Veteran's treatment.  During a September 2010 VA spine examination, the Veteran stated that he stopped seeking treatment at the Grand Rapids VA clinic.  However, in a statement submitted at the time of the August 2011 hearing, the Veteran explained that he had been treated over the past four and one-half years for his disabilities at issue, but that the records were minimized or many of the reports were not in the records.  The Veteran has also mentioned past treatment at the Saginaw VA Medical Center (Aleda E. Lutz VA Medical Center).  The Court has held that records generated by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to adjudication of the Veteran's claims, the Board finds that the complete and updated VA treatment records must be obtained and associated with the record.  
 
The Veteran requested that his Social Security Administration (SSA) records be obtained and associated with the record.  In an April 2012 statement, he explained that he was granted Social Security disability benefits for his "service injuries" from 1985 to 1996.  Neither the SSA decision nor the records upon which that decision was based are associated with the claims file.  On remand, the SSA records must be requested and associated with the record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran testified during his hearing that his service-connected disabilities worsened since his last VA examinations in 2008.  After the hearing, the Veteran was provided VA examinations in July 2013 with respect to his service-connected degenerative arthritis, left hip, service-connected degenerative arthritis, right hip, and service-connected degenerative disc disease of L2 to S2 with spondylosis.  Therefore, a remand for new VA examinations for the aforementioned service-connected disabilities is not warranted.  

With respect to the Veteran's claim of entitlement to service connection for headaches to include as secondary to degenerative disc disease of L2 to S2 with spondylosis, the Board finds that a new examination is required.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided a VA examination in September 2010.  The examiner opined:  "it is less likely as not (less than 50/50 probability) caused by or a result..."  The examiner stated that he did not believe the headaches were secondary to the back condition "due to their existence prior to the disability."  He stated that the Veteran's headaches were present prior to depression and based on a long history of chronic headaches.  The examiner did not address whether headaches were aggravated by the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310(b) (2013).  In addition, the service treatment records show that the Veteran sustained a head injury during active service.  The Veteran also complained of headaches during active service.  Therefore, the examiner should provide an opinion as to whether the Veteran's headaches are related to active service.  

With respect to the claims for service connection for bilateral carpal tunnel syndrome, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis, and service connection for bilateral ulnar neuropathy, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis, a new VA examination is required.  The Veteran was provided a VA examination in July 2008.  The examiner opined that the condition was not related to the lumbar spine condition and the nerves of the arms would be more likely to be connected to cervical or upper thoracic spine condition-not lumbar.  However, in a July 2007 VA treatment record, the Veteran was examined for evaluation of a right ulnar neuropathy.  The Veteran was diagnosed with moderate chronic left ulnar mononeuropathy at the elbow and chronic bilateral median mononeuropathy at the wrist (carpal tunnel syndrome).  The VA physician indicated that: "It is possible that the patient's history of degenerative joint disease may be a slight contributing factor in development of the above processes."  The examiner did not address the July 2007 VA treatment record as it does not appear that the record was associated with the claims file at that time.  The Board finds that it would be helpful in adjudicating the Veteran's claim to obtain a new VA examination and opinion to address the conflicting evidence.  Further, the Veteran has reported that he was told his neurological disabilities were related to his "service injuries."  Thus, the examiner should also provide an opinion with respect to whether the Veteran's neurological disabilities are related to active service.     

Finally, with respect to the Veteran's claims for service connection for a bilateral knee disability and service connection for a left shoulder disability, the Veteran claimed that these disabilities were caused or aggravated by his service-connected degenerative disc disease of L2 to S2 with spondylosis.  The July 2008 VA examiner opined that the "left shoulder and bilateral knees are not secondary to his back condition."  The examiner stated that he worked for many years as a semi-truck driver and in factory, security, and as a supervisor requiring prolonged standing and walking.  These conditions were not secondary to his lumbar spine condition.  However, the examiner did not address whether these disabilities were aggravated by the service-connected degenerative disc disease of L2 to S2 with spondylosis.  38 C.F.R. § 3.310; Barr, id.  In addition, during the August 2011 hearing, the Veteran testified that his service-connected degenerative arthritis of the hips was painful and contributed to an altered gait, which may have an impact on his bilateral knee disability.  Therefore, an opinion should be obtained as to whether the service-connected degenerative arthritis of the hips caused or aggravated his bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Ann Arbor VA Medical Center (Ann Arbor VA Healthcare System) to include any associated outpatient clinics and community based outpatient clinics.  Obtain all VA treatment records from the Saginaw VA Medical Center (Aleda E. Lutz VA Medical Center), to include any associated outpatient clinics and community based outpatient clinics.  Obtain updated VA treatment records from the Battle Creek VA Medical Center, to include any associated outpatient clinics and community based outpatient clinics, dated from June 2008 to the present.  

Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  The Board is particularly interested in any records from the Grand Rapids Home for Veterans.  If private records are identified, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Contact the SSA and obtain a copy of any decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision.  Notify the Veteran of any negative response.

3.  Schedule the Veteran for a VA examination to determine the etiology of his headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Following a review of the claims file and examination results, the examiner is requested to:

Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that headaches were caused or aggravated by any service-connected diability, to include degenerative disc disease of L2 to S2 with spondylosis, depression, and/or bilateral hip disability.  

Offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that headaches were caused by or related to active service.  In expressing the above opinion regarding direct service connection, the examiner should acknowledge that the Veteran had a head injury during active service.  

A complete rationale for all opinions must be provided.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

4.  Schedule the Veteran for a VA examination with respect to his claimed bilateral carpal tunnel syndrome and bilateral ulnar neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must address the following:  

a.  Provide a diagnosis with respect to any neurological disability of the bilateral upper extremities.   

b.  For each diagnosis, including, but not limited to, bilateral ulnar neuropathy and bilateral carpal tunnel syndrome, offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by any service-connected diability, to include degenerative disc disease of L2 to S2 with spondylosis, depression, and/or bilateral hip disability.  In rendering the opinion, the examiner must reconcile his/her opinion with the July 23, 2007 opinion of a VA physician that "[i]t is possible that the patient's history of degenerative joint disease may be a slight contributing factor in development of [left ulnar mononeuropaty at the elbow and chronic bilateral median mononeuropathy at the wrist (carpal tunnel syndrome)]."  

c.  For each diagnosis, including, but not limited to, bilateral ulnar neuropathy and bilateral carpal tunnel syndrome, offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused by or etiologically related to active service.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination with respect to his claimed left shoulder disability and bilateral knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must address the following:  

Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a left shoulder disability was caused or aggravated by any service-connected diability, to include degenerative disc disease of L2 to S2 with spondylosis, depression, and/or bilateral hip disability.  

Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a bilateral knee disability was caused or aggravated by any service-connected diability, to include degenerative disc disease of L2 to S2 with spondylosis, depression, and/or bilateral hip disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale for all opinions must be provided.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


